Affirmed as Modified and Opinion Filed December 12, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01710-CR
                                     No. 05-12-01711-CR

                     MARKAILE DESSERAILE RANSOM, Appellant
                                     V.
                         THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F11-57498-T and F12-60226-T


                                         OPINION
                        Before Justices FitzGerald, Francis, and Myers
                                Opinion by Justice FitzGerald

       Appellant Markaile Desseraile Ransom appeals from two criminal judgments against

him, raising three issues on appeal. His first two issues concern the assessments of court costs

against him. His third issue concerns a mistake in one of the two judgments on appeal. The

State agrees with appellant’s third issue on appeal. We reform the judgment as requested by

appellant and otherwise affirm both judgments.

                                      I. BACKGROUND

       In August 2011, appellant was indicted for assault. Pursuant to a plea bargain agreement,

appellant pleaded guilty and was placed on deferred adjudication community supervision for

three years. Several months later, the State filed a motion to revoke probation, alleging that
appellant had violated the terms of his probation by committing robbery, among other things.

Appellant was also indicted for robbery in a separate criminal case.

       Appellant pleaded guilty to the robbery and pleaded true to the State’s motion to revoke

probation. The trial judge held a hearing at which appellant testified. The judge found the

State’s allegations to be true, adjudicated appellant’s guilt and revoked his probation in the

assault case, found him guilty in the robbery case, and sentenced appellant to ten years in prison

in each case, running concurrently. The judgment adjudicating guilt in the assault case assessed

court costs of $294 against appellant. The judgment of conviction in the robbery case assessed

court costs of $244 against appellant. Appellant timely appealed both judgments.

                                         II. ANALYSIS

A.     Court costs

       In appellant’s first two issues on appeal, he argues that the evidence is insufficient to

support the awards of court costs in the two judgments against him. After briefing, and on our

own motion, we ordered the district clerk to file supplemental clerk’s records containing a

detailed itemization of the costs assessed in the cases. The district clerk complied. Appellant

then filed objections to the supplemental clerk’s records. In his objections, he argues that the

documents filed in the supplemental clerk’s records do not support the awards of court costs (1)

because they are “unsigned, unsworn computer printouts” and (2) because there is no indication

the documents were ever filed in the trial court or brought to the attention of the trial judge

before the judgments were rendered.

       Appellant’s objections are without merit. We have considered and rejected the same

objections in several recent cases. See, e.g., Coronel v. State, No. 05-12-00493-CR, 2013 WL
3874446, at *4–5 (Tex. App.—Dallas July 29, 2013, pet. filed); Simpson v. State, No. 05-12-

00999-CR, 2013 WL 6096534, at *1 (Tex. App.—Dallas Nov. 19, 2013, no pet. h.) (mem. op.,


                                               –2–
not designated for publication); James v. State, No. 05-12-01642-CR, 2013 WL 6063596, at *2

(Tex. App.—Dallas Nov. 18, 2013, no pet. h.) (mem. op., not designated for publication). We

overrule appellant’s objections.

         Having overruled appellant’s objections to the supplemental clerk’s records, we have

reviewed the bill of costs certifications in those records, and we conclude that they support the

assessments of court costs against appellant. Cf. Franklin v. State, 402 S.W.3d 894, 895 (Tex.

App.—Dallas 2013, no pet.). We reject appellant’s first two issues on appeal.

B.       Error in robbery judgment

         Appellant argues that there is an error in the judgment against him in the robbery case.

That judgment recites that the “Statute for Offense” was section 29.03 of the Texas Penal Code,

which concerns aggravated robbery. Appellant argues that the record shows he was actually

indicted for, and pleaded guilty to, simple robbery under section 29.02 of the Penal Code. The

State agrees that the judgment in the robbery case should be corrected as argued by appellant.

We have the power to reform the judgment to make it speak the truth. Asberry v. State, 813
S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). Accordingly, we sustain appellant’s third

issue.

                                       III. CONCLUSION

         We affirm the judgment in the assault case. We modify the judgment in the robbery case

to reflect that the statute for offense was section 29.02 of the Texas Penal Code, and we affirm

that judgment as modified.




                                                     /Kerry P. FitzGerald/
Do Not Publish                                       KERRY P. FITZGERALD
TEX. R. APP. P. 47                                   JUSTICE
121710F.U05

                                               –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

MARKAILE DESSERAILE RANSOM,                       On Appeal from the 283rd Judicial District
Appellant                                         Court, Dallas County, Texas
                                                  Trial Court Cause No. F11-57498-T.
No. 05-12-01710-CR       V.                       Opinion delivered by Justice FitzGerald.
                                                  Justices Francis and Myers participating.
THE STATE OF TEXAS, Appellee

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered December 12, 2013




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

MARKAILE DESSERAILE RANSOM,                         On Appeal from the 283rd Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. F-12-60226-T.
No. 05-12-01711-CR         V.                       Opinion delivered by Justice FitzGerald.
                                                    Justices Francis and Myers participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       Under the heading “Statute for Offense,” we delete “29.03 Penal Code” and
       replace it with “29.02 Penal Code.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered December 12, 2013




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE




                                              –5–